Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.	This communication is responsive to the supplemental amendment filed on 03/16/2022.
3.	Claims 40-55 and 57-64 are currently pending in this Office action.  This action is made Final. 
4.	The examiner acknowledges the Terminal Disclaimer filed on 03/14/2022 which has been approved.  Therefore, the Double Patenting rejection made in the prior Office action is now withdrawn.

Claim Objections
5.	Claim 47 is objected to because of the following informalities:  
The status of claim 47 is indicated as “Currently Amended”.  However, it appears that the status is incorrectly indicated since claim 47 has not been amended.  The claim status of “Previously Amended” is apparently intended.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 40, 48, 51, 58-59 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claims 40, 51, 58 and 59, these claims recite the claim limitation of “preventing the user from sharing with the at least one user-selected recipient, user-selected content which is not relevant” (emphasis added) (i.e., line 31 of claim 40; line 28 of claim 51; lines 32-33 of claim 58; and lines 27-28 of claim 59).  However, the specification lacks the description regarding this feature.  Thus, since there was no support in the original disclosure for the claimed limitation, the newly added limitation constitutes new matter. 
	Regarding claims 48 and 64, these claims recite the claim limitation of “responsive to negative recommendation not to share the at least one user-selected content item with the members of the social graph, aborting the request and thereby avoiding, sharing the at least one user-selected content item” (emphasis added) (i.e., lines 6-8 of claim 48; lines 5-9 of claim 64).  However, the specification lacks the description regarding this feature.  Thus, since there was no support in the original disclosure for the claimed limitation, the newly added limitation constitutes new matter. 

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 40, 51, 58 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 40, 51 and 58-59, it is unclear what is meant by the phrase “obtaining for the at least one user-selected recipient a respective sharing profile” (emphasis added) due to the confusing nature of wordings therein.  Clarification is required.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12.	Claims 40-44, 46-56, and 58-64are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2009/0234876 (hereinafter Schigel) in view of U.S. 2010/0153411 (hereinafter Toebes).

Regarding claims 40, 51 and 58-59, Schigel discloses a computerized method of sharing content between computers connected over a communication network, the method comprising using a computer processor for (abstract: [0001]; sharing recommendation between users via network platform):
receiving information indicative of a request of a user to share content, the request comprising data identifying at least one user-selected content item and at least one user-selected  recipient other than the user ([0006]; “…to enhance relevancy efficiency of content sharing within a meta-community through content recommendations and recipient recommendations.  The systems and methods analyze sharing activities within the meta-community, both of members as well as of un-registered users (through their sharing interactions with the members), to create sharing preference profiles for members and unregistered users…The sharing preference profiles are then used to provide content recommendation, e.g., relevant content selected among content previously shared in the meta-community or content predicted as highly relevant to the sharing preference profiles.  The sharing preference profiles are also used to provide recipient recommendations based on similarities of sharing preference profiles between members or un-registered users who are socially connected such as through as electronic address book”);
obtaining information characterizing the at least one user-selected content item ([0009 and 0057]; characteristics of the suggested content may be similar to those of the content to be shared);
obtaining for the at least one user-selected recipient a respective sharing profile ([0116]; “…a member’s interests in content are described in a sharing preference profile that is stored on the remote data server…”);
processing the request to share the at least one user-selected content item with the at least one user-selected content item with the at least one user-selected recipient and generating a recommendation, based on the respective sharing profile and the information characterizing the at least one user-selected content item, as to whether or not to share the at least one user-selected content item with the at least one user-selected recipient ([0052, 0055 and 0143-0144]; “…a member field for the member to sign in and control the setting of the sharing interface; a recipient field indicating one or more suggested recipients who are available for the member to select as the actual recipients of the content to be shared.  In some embodiments, the network identifiers for one or more suggested recipients may be sent to…so that a member may select therefrom as the actual recipient of the content to be shared”).
Schigel does not explicitly disclose the features of responsive to a negative recommendation not to share the at least one user-selected content item with the at least one user-selected recipient; and identifying alternative content to be shared with the at least one user-selected recipient instead of the at least one user-selected content item; and generating an indication of the alternative and providing the indication to a client device thereby preventing the user from sharing with the at least one user-selected recipient, user-selected content which is not relevant.  However, Toebes discloses that “…a comment gesture that inserts a comment into new or existing network content, a rate content gesture that provides a strong positive rating on the content, or a recommend content gesture that recommends the content to another user or group of users” ([0073]).  Toebes further discloses that “A negative socially relevant gesture can be detected by the processor 22, for example, in response to a user 16 repeatedly ignoring content after multiple presentation offerings (also referred to as a multiple ignore gesture), submitting negative comments on the content or providing a strong negative rating…” ([0074-0075]).  In addition, Toebes discloses that “…The personalized recommendations can be updated in response to each detected input by the user, further providing context-appropriate recommendations” and “…socially collaborative filtering can be applied to dynamically provide recommended content to a website service that requires new content to maintain a user interest.  In addition, the use of socially collaborative filtering enables the same website service, regardless of the requested content, to obtain different content for different users expressing different interests according to their socially relevant gestures” ([0095-0096 and 0110]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Toebes in the system of Schigel in view of the desire to enhance the content sharing process by utilizing the filtering scheme and the content related selecting scheme resulting in improving the efficiency of the content sharing system.  In addition, Schigel discloses a system comprising a plurality of computers connected over a communication network, each computer comprising computer memory and at least one processor, the system comprising a first client device; a second client device; and a content sharing management server ([0014 and 0026]; fig. 1B).
Regarding claim 41, Schigel in view of Toebes discloses the computerized method wherein the request is generated by a second computer and is transmitted to the at least one computer processor via the communication (Schigel: [0050, 0052, 0060 and 0061]; fig. 2E).
Regarding claims 42 and 54, Schigel in view of Toebes discloses the computerized method wherein the method further comprising:
responsive to receiving the request, obtaining at least one cached sharing profile of at least one respective user-selected recipient (Schigel: [0028, 0098 and 0126-0127]; profile storage/updating for recipient targeting, wherein the recommendation is based on temporarily stored cache/cookie data); generating a respective recommendation whether to share the at least one user-selected content item, with the at least on user-selected recipient, based on the at least one cached sharing profile and the information characterizing the at least one user-selected content item; and  with respect to the at least one given content item, based on the at least one cached sharing profile and the information characterizing the at least one given content item (Schigel: [0097-0099 and 0126-0131]); and utilizing the recommendation, if the at least one respective target recipient  from the group is identical to any one of the at least one selected target recipient (Schigel: [0099, and 0143-0145]).
Regarding claim 43, Schigel in view of Toebes discloses the computerized method further comprising: generating an indication as to whether to perform one or more actions, other than sharing, with respect to the at least one user-selected recipient (Schigel: [0099 and 0143-0145]).  
Regarding claim 44, Schigel in view of Toebes discloses the computerized method wherein the at least one user-selected recipients include at least a first recipient and a second recipient, and wherein the alternative content comprises information indicative of a first alternative content to be shared with the first recipient and information indicative of a second alternative content, different than the first alternative content, to be shared with the second recipient (Schigel: [0134, 0136-0137, 0149 and 0206]).
Regarding claims 46 and 55, Schigel in view of Toebes discloses the computerized method wherein the method further comprises one or more of:
obtaining external service data with respect to a target recipient of the at least one user-selected recipients, and generating the recommendation for the at least one user-selected recipient based on the external service data (Schigel: [0028, 0052 and 0116]; remote/external network platform data for a target recipient profile which is used to generate the recommendation) and (Toebes: [0066, 0095, 0100 and 0102]); and
obtaining general information with respect to the at least one user-selected recipient, and utilizing decision rules for generating the recommendation for the at least one user-selected recipient based on the general information in addition or instead of the information related to a respective sharing profile (Schigel: [0054, 0124, 0126, 0143 & 0168]; composite analysis, non-personal information and/or community derived information are used to generate a profile for a recipient) and (Toebes: [0066, 0095-0096 and 0100]).  Therefore, the limitations of claim 46 are rejected in the analysis of claim 40, and the claim is rejected on that basis.
Regarding claim 47, Schigel in view of Toebes discloses the computerized method further comprising automatically proceeding with the sharing of the content according to the recommendation (Schigel: [0006]).
Regarding claims 48 and 64, Schigel in view of Toebes discloses the computerized method wherein the at least one recipients are members of a social graph of the user in a social network, the recommendation is indicative of whether or not to share the at least one user-selected content item with the members of the social graph, the method further comprising: responsive to a negative recommendation not to share the at least one user-selected content item with the members of the social graph, aborting the request and thereby avoiding sharing the at least one user-selected content item (Schigel: [0055 and 0143-0144]) and (Toebes: [0075 and 0095-0096]).  Therefore, the limitations of claim 48 are rejected in the analysis of claim 40, and the claim is rejected on that basis.
Regarding claim 49, Schigel in view of Toebes discloses the computerized method wherein the recommendation is generated based on decision rules that utilize data related to whether the at least one user-selected recipient has already seen the at least one user-selected content item (Schigel: [0208]) and (Toebes: [0040 & 0093]).  Therefore, the limitations of claim 49 are rejected in the analysis of claim 40, and the claim is rejected on that basis.
Regarding claim 50, Schigel in view of Toebes discloses the computerized method wherein the recommendation includes a relevancy score that indicates a likelihood that a given recipient of the at least one user-selected recipient would be pleased to receive a content item (Schigel: [0169 and 0206]) and (Toebes: [0050 & 0068]).  Therefore, the limitations of claim 50 are rejected in the analysis of claim 40, and the claim is rejected on that basis.
Regarding claim 52, Schigel in view of Toebes discloses the device wherein the request is generated by another computer connected to the network and is transmitted to the content sharing management device via the network; the another computer is not operable directly communicate the information with respect to the request to the content sharing management device (Schigel: [0060, 0070, 0072 & 0090]; an interface facilitating multi-network/platform communication of request). 
Regarding claim 53, Schigel in view of Toebes discloses the device wherein the recommendation is an initial recommendation; the at least one processor is further configured to provide the recommendation to a computer; the computer is configured to obtain additional information and provide a final recommendation based on the recommendation and the additional information (Schigel: [0134, 0136-0137, 0149 & 0206]).
Regarding claims 60 and 62, Schigel in view of Toebes discloses the computerized method wherein the at least one user-selected recipient includes a first recipient and a second recipient, the method further comprising: obtaining for each of the first recipient and the second recipient a first sharing profile and a second sharing profile, respectively ([0028, 0098 and 0126-0127]); generating a recommendation that indicates whether or not to share the at least one user-selected content item with the first recipient, based on the first sharing profile and the information characterizing the at least one user-selected content item, and whether or not to share at least one user-selected content item with the second recipient based on the second sharing profile and the information characterizing the at least one user-selected content item (Schigel: [0097-0099 and 0126-0131]); generating an indication of the recommendation with respect to the first recipient and the send recipient and providing the indication to the user device (Schigel: [0099, and 0143-0145]).
Regarding claims 61 and 63, Schigel in view of Toebes discloses the computerized method further comprising, in case the first recipient and the second recipient each are assigned with a negative recommendation not to share the at least one user-selected content item, identifying alternative content that comprises information indicative of at least one alternative content to be shared with the first recipient and information indicative of at least one other alternative content to be shared with the second recipient (Schigel: [0143-0144]) and (Toebes: [0073 and 0095-0096 and 0110]).
Allowable Subject Matter
13.	Claims 45 and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 45 and 57, the prior art fails to disclose or make obvious, neither singly nor in combination, the computer sharing management device, the system, or the non-transitory program storage device readable by machine, or the computerized method of sharing comprising, in addition to the other recited features of the claim, the features of generating a first message designated for the first recipient comprising the first alternative content to be shared with the first recipient and a second message designated for the second recipient and comprising the second alternative content to be shared with the second recipient in the manner recited in claims 45 or 57.
Response to Arguments
14.	Applicant's arguments filed on 03/16/2022 have been fully considered but they are not persuasive.  In response to applicant’s arguments that the references fail to show certain features of applicant’s invention, the arguments are not persuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  As shown in the rejection above, the Schigel and the Toebes references disclose the applicant’s amended claim limitations.   It should be noted that it is the claims that define the claimed invention, and it is the claims, not the specification, that are anticipated or unpatentable.  In addition, as discussed above, while neither reference discloses all the claimed limitations singularly, the Schigel reference recites number of them and the remaining elements are taught by the Toebes references.  The examiner holds that one with ordinary skill in the art would combine these features as explained above.  It should also be noted that the test for obviousness is whether the combined teaching of the references would have suggested the combination to one with ordinary skill in the int.  One cannot show non-obviousness by attacking references individually where, as here, the rejection is based on combination of references.  In addition, it should be noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.

Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161